Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarra US Patent Application (20190069728), hereinafter “Alfarra” and Agon et al., US Patent Application (20130043304), hereinafter “Agon”

Regarding claim 1 Alfarra teaches a server of monitoring The communication device can communicate with another device or a server through a network using, for example, TCP/IP protocols [Alfarra para 0075] a water purification apparatus The filter can be a membrane filter, ion exchange filter, or other water purification system [Alfarra para 0058] according to a voice command, the user can directly input his or her request into the food system using a graphical user interface (FIG. 2) or via a voice command [Alfarra para 0083] comprising: a voice processor configured to receive the voice command from the water purification apparatus and identify a user who issues the voice command The food system 105 can identify the user 170 with facial recognition or a receive voice commands with a microphone (e.g., a user can ask the system to “order more tomatoes”). In some implementations, the food system 105 can use voice-recognition software [Alfarra para 0032]; a control processor configured to receive information on discharged water from the water purification apparatus The components are collectively referred to as the food system central unit (FSCU). The FSCU 905 includes a memory 910, software 920, and a central processing unit (CPU) 915. The memory 910 stores instructions for executing software [Alfarra para 0066] and 
Alfarra does not explicitly teach but Agon teaches match the information on the discharged water to the identified information on a user The sound device may include a voice recognition arrangement so as to be able to receive vocal user-commands and/or to link a particular user profile from a voice analysis [Agon para 0031] the user settings can for example be settings regarding the preparation of the beverage, such as for example type of beverage, amount of water, temperature, amount of additional ingredients, i. e. milk or the like and/or any type of other setting information. [Agon para 0102] and stores the information on the discharged water and the information on identification of the user it can for example be a radio frequency identification (RFID) chip or a card 90 having a memory for storing thereon user identification information. [Agon para 0103]; and a communication unit configured to transmit and receive data to and from the water purification apparatus. ingredient processing arrangement 40 includes a series of sensors for returning information to control unit 21 relating to the state of arrangement 40 and of the beverage preparation process. Communication between control unit 21 and beverage preparation 41 is achieved via a bidirectional communication channel 421. [Agon para 0077]

Alfarra discloses a food system that prepares food based on a user's preferences and environment (e.g., health and diet, tastes, availability of food, costs, location, and what is stored or available for the food preparation system). The food system can store, cool, serve, prepare, juice, recognize with an antenna array, cut, weigh, sanitize, or compost food. The food system can include a robotic arm or water jet for cutting a food item. The disclosed technology improves food consumption for users based on diet and observed behavior (e.g., tracking caloric intake and exercise). Alfarra further discloses a a food preparation environment 100 including a food system 105, network 135, computing devices 140, database 145 and server 150 (collectively “the backend food system” 152), and third-party database 155 and third-party server 160 (collectively “the third-party system” 165, where third party refers to a person or entity separate from a user).
Agon discloses a beverage preparation machine (1), in particular to capsule-based machine, comprising a card reading arrangement (23, 24) for reading user identification information or uniquely identifying a user or user settings from a card (90). The read information can either be submitted to an external server or can be processed within the machine (1) itself. A control unit (21) adapted to control the functions and process steps of the machine depending on the read user information and/or depending on information received from the server (50) in response to the submitted data.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Alfarra and Agon in data management and information processing systems.  Agon adds the ability to track users through identification characteristics using sensor systems such as voice recognition systems to specifically identify users.

Regarding claim 3 Alfarra and Agon teach everything above (see claim 1). In addition Agon teaches wherein the voice processor is configured to receive the voice command from the water purification apparatus and extract the information on identification of the user and query information, and information on an object of the discharged water, from the voice command. The sound device may include a voice recognition arrangement so as to be able to receive vocal user-commands and/or to link a particular user profile from a voice analysis [Agon para 0031]

Regarding claim 8 Alfarra and Agon teach everything above (see claim 3). In addition Agon teaches wherein the control processor is configured to extract the information on using of discharged water corresponding to the query information and provide the water purification apparatus or the voice processor with the extracted information on using of the discharged water. the liquid food or beverage preparation machine has an interface for connection to a remote network, such as a network for accessing remote data displayable on the user-interface screen and/or for transferring local data acquired via the user interface screen, in particular a network for: supplying visual and/or audio information in relation with a liquid food or beverage that can be requested by the user; and/or for ordering, in particular from a remote supplier, goods such as liquid food or beverage ingredients or a service related to this machine by using the user-interface screen. [Agon para 0027]

Regarding claim 11 Alfarra teaches a water purification apparatus The filter can be a membrane filter, ion exchange filter, or other water purification system [Alfarra para 0058] operating according to a voice command, the user can directly input his or her request into the food system using a graphical user interface (FIG. 2) or via a voice command [Alfarra para 0083] comprising: a water purification module configured to discharge water; a voice input configured to receive voice command The food system 105 can identify the user 170 with facial recognition or a receive voice commands with a microphone (e.g., a user can ask the system to “order more tomatoes”). In some implementations, the food system 105 can use voice-recognition software [Alfarra para 0032];; 
Alfarra does not explicitly teach but Agon teaches an interface configured to output an audio file or a text through voice The sound device may include a voice recognition arrangement so as to be able to receive vocal user-commands and/or to link a particular user profile from a voice analysis [Agon para 0031] the user settings can for example be settings regarding the preparation of the beverage, such as for example type of beverage, amount of water, temperature, amount of additional ingredients, i. e. milk or the like and/or any type of other setting information. [Agon para 0102]; a communication unit configured to transmit and receive data to and from the server and transmit information on discharged water, discharged by the water purification module, to the server it can for example be a radio frequency identification (RFID) chip or a card 90 having a memory for storing thereon user identification information. [Agon para 0103];; and a controller configured to control the water purification module according to a control command received from the server. ingredient processing arrangement 40 includes a series of sensors for returning information to control unit 21 relating to the state of arrangement 40 and of the beverage preparation process. Communication between control unit 21 and beverage preparation 41 is achieved via a bidirectional communication channel 421. [Agon para 0077]

Alfarra discloses a food system that prepares food based on a user's preferences and environment (e.g., health and diet, tastes, availability of food, costs, location, and what is stored or available for the food preparation system). The food system can store, cool, serve, prepare, juice, recognize with an antenna array, cut, weigh, sanitize, or compost food. The food system can include a robotic arm or water jet for cutting a food item. The disclosed technology improves food consumption for users based on diet and observed behavior (e.g., tracking caloric intake and exercise). Alfarra further discloses a a food preparation environment 100 including a food system 105, network 135, computing devices 140, database 145 and server 150 (collectively “the backend food system” 152), and third-party database 155 and third-party server 160 (collectively “the third-party system” 165, where third party refers to a person or entity separate from a user).
Agon discloses a beverage preparation machine (1), in particular to capsule-based machine, comprising a card reading arrangement (23, 24) for reading user identification information or uniquely identifying a user or user settings from a card (90). The read information can either be submitted to an external server or can be processed within the machine (1) itself. A control unit (21) adapted to control the functions and process steps of the machine depending on the read user information and/or depending on information received from the server (50) in response to the submitted data.
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Alfarra and Agon in data management and information processing systems.  Agon adds the ability to track users through identification characteristics using sensor systems such as voice recognition systems to specifically identify users.

Regarding claim 12 Alfarra and Agon teach everything above (see claim 11). In addition Alfarra teaches further comprising a human body detection sensor that detects a movement of a person in front, after the water purification apparatus receives the voice and the communication unit transmits, to the server, an audio file in which the voice is stored, when the human body detection sensor detects that a person is moved in a rearward direction without discharging the water by the water purification module, and wherein the communication unit is configured to notify the server that the water discharge is canceled. The food system 105 can identify the user 170 with facial recognition or a receive voice commands with a microphone (e.g., a user can ask the system to “order more tomatoes”). In some implementations, the food system 105 can use voice-recognition software (e.g., Siri™, Watson™, Cortana™) to determine what the user 170 wants to eat and when he or she wants to eat it. [Alfarra para 0032]

Regarding claim 13 Alfarra and Agon teach everything above (see claim 11). In addition Alfarra teaches wherein the control command is configured to control any one of a temperature of discharged water or an amount of water discharged by the water purification module, and wherein the communication unit is configured to transmit, a food preparation environment 100 including a food system 105, network 135, computing devices 140, database 145 and server 150 (collectively “the backend food system” 152), and third-party database 155 and third-partyserver 160 (collectively “the third-party system” 165, where third party refers to a person or entity separate from a user). The food system 105 prepares food for a user 170 based on communication with the user 170, the computing devices 140, the network 135, and the backend food system 152 and the third-party system[Alfarra para 0028]  when the water purification module discharges the water according to the command and the water discharge performed by the water purification module is continually requested, the information on discharged water comprising a state in which the water is discharged by the water purification module to the server. the food system 105 is configured to: store food, wash food, recognize food, cut food, juice food, identify spoiled or expired food or food portions, remove the identified portions, weigh food, calculate caloric values of food, mix food and ingredients, sanitize the food, dispense, cook food, modify the temperature of food, or serve food. [Alfarra para 0038]



Claim 1, 3, 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfarra and Agon, and further on view of Soo et al., Korean Patent Application (KR20160019847A), hereinafter “Soo”

Regarding claim 2 Alfarra and Agon teach everything above (see claim 1). In addition Alfarra and Agon do not teach but Soo teaches wherein the voice processor is configured to instruct, when the information on identification of the user is missing from the speech command, the water purification apparatus to output a guidance message to request an input of the information on identification of the user. in the case where the liquid capacity management is performed mainly using the first cup, the mobile terminal automatically transmits a user guidance message (for example, liquid A voice capacity sufficient / shortage state guidance message) may be provided as video or audio output through a terminal screen or a speaker. [Soo]

Alfarra discloses a food system that prepares food based on a user's preferences and environment (e.g., health and diet, tastes, availability of food, costs, location, and what is stored or available for the food preparation system). The food system can store, cool, serve, prepare, juice, recognize with an antenna array, cut, weigh, sanitize, or compost food. The food system can include a robotic arm or water jet for cutting a food item. The disclosed technology improves food consumption for users based on diet and observed behavior (e.g., tracking caloric intake and exercise). Alfarra further discloses a a food preparation environment 100 including a food system 105, network 135, computing devices 140, database 145 and server 150 (collectively “the backend food system” 152), and third-party database 155 and third-party server 160 (collectively “the third-party system” 165, where third party refers to a person or entity separate from a user).
Agon discloses a beverage preparation machine (1), in particular to capsule-based machine, comprising a card reading arrangement (23, 24) for reading user identification information or uniquely identifying a user or user settings from a card (90). The read information can either be submitted to an external server or can be processed within the machine (1) itself. A control unit (21) adapted to control the functions and process steps of the machine depending on the read user information and/or depending on information received from the server (50) in response to the submitted data.
	Soo discloses a fluid intake management system, a fluid intake management server, a fluid intake management method, a computer program for the same, and a recording medium storing the computer program for the same. According to an embodiment, a fluid intake management system comprises: a first cup measuring the weight of a fluid therein, and having a function of measuring a fluid intake by using measured weight data of the fluid; a mobile terminal configured to receive weight data recorded and managed by the first cup, or to transmit, to the first cup, a control command for recording and managing weight data; a second cup configured to identify unique information by an electromagnetic method; a fluid supply unit having a fluid supply function, identifying unique information of the second cup by an electromagnetic method, measuring the flux or weight of a fluid supplied to the second cup, and having a function of measuring a fluid intake through the second cup by using the measured flux or weight data; and a management server configured to be connected to at least one among the mobile terminal and the fluid supply unit, and to integrally manage a fluid intake measured by the first cup, and a fluid intake measured by the second cup. 
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Alfarra, Agon and Soo in data management and information processing systems.  Agon adds the ability to track users through identification characteristics using sensor systems such as voice recognition systems to specifically identify users.  Soo adds a fluid management system to Alfarra’s food system to allow accurate discharging of fluids to identified users.

Regarding claim 4 Alfarra and Agon teach everything above (see claim 3). In addition Agon teaches wherein the voice processor is configured to receive the voice command from the water purification apparatus and extract the information on identification of the user and query information, and information on an object of the discharged water, from the voice command. The sound device may include a voice recognition arrangement so as to be able to receive vocal user-commands and/or to link a particular user profile from a voice analysis [Agon para 0031];
Agon does not teach but Soo teaches wherein the voice processor is configured to receive information on identification of a user or an audio file from the water purification apparatus or a portable terminal, and wherein the voice processor is configured to extract information on a characteristic of voice, from the audio file, and store the extracted information on the characteristic of the voice with the information on identification of the user. R1) receiving cup identification information of the first cup and user identification information on the user of the first cup from a mobile terminal having a communication mode with the first cup; R2) generating first cup registration information for the first cup using cup identification information and user identification information transmitted from the mobile terminal {Soo]

Alfarra discloses a food system that prepares food based on a user's preferences and environment (e.g., health and diet, tastes, availability of food, costs, location, and what is stored or available for the food preparation system). The food system can store, cool, serve, prepare, juice, recognize with an antenna array, cut, weigh, sanitize, or compost food. The food system can include a robotic arm or water jet for cutting a food item. The disclosed technology improves food consumption for users based on diet and observed behavior (e.g., tracking caloric intake and exercise). Alfarra further discloses a a food preparation environment 100 including a food system 105, network 135, computing devices 140, database 145 and server 150 (collectively “the backend food system” 152), and third-party database 155 and third-party server 160 (collectively “the third-party system” 165, where third party refers to a person or entity separate from a user).
Agon discloses a beverage preparation machine (1), in particular to capsule-based machine, comprising a card reading arrangement (23, 24) for reading user identification information or uniquely identifying a user or user settings from a card (90). The read information can either be submitted to an external server or can be processed within the machine (1) itself. A control unit (21) adapted to control the functions and process steps of the machine depending on the read user information and/or depending on information received from the server (50) in response to the submitted data.
	Soo discloses a fluid intake management system, a fluid intake management server, a fluid intake management method, a computer program for the same, and a recording medium storing the computer program for the same. According to an embodiment, a fluid intake management system comprises: a first cup measuring the weight of a fluid therein, and having a function of measuring a fluid intake by using measured weight data of the fluid; a mobile terminal configured to receive weight data recorded and managed by the first cup, or to transmit, to the first cup, a control command for recording and managing weight data; a second cup configured to identify unique information by an electromagnetic method; a fluid supply unit having a fluid supply function, identifying unique information of the second cup by an electromagnetic method, measuring the flux or weight of a fluid supplied to the second cup, and having a function of measuring a fluid intake through the second cup by using the measured flux or weight data; and a management server configured to be connected to at least one among the mobile terminal and the fluid supply unit, and to integrally manage a fluid intake measured by the first cup, and a fluid intake measured by the second cup. 
Prior to the effective date of the invention it would have been obvious to one of ordinary skill in the art to combine the teachings of Alfarra, Agon and Soo in data management and information processing systems.  Agon adds the ability to track users through identification characteristics using sensor systems such as voice recognition systems to specifically identify users.  Soo adds a fluid management system to Alfarra’s food system to allow accurate discharging of fluids to identified users.

Regarding claim 5 Alfarra and Agon teach everything above (see claim 3). In addition Agon teaches wherein the voice processor is configured to receive the voice command from the water purification apparatus and extract the information on identification of the user and query information, and information on an object of the discharged water, from the voice command. The sound device may include a voice recognition arrangement so as to be able to receive vocal user-commands and/or to link a particular user profile from a voice analysis [Agon para 0031]
Agon does not teach but Soo teaches wherein the control processor is configured to compare the information on discharged water with the information on an object of the discharged water, and when it is determined that the discharged water corresponding to the information on discharged water and the discharged water corresponding to the information on the object of the discharged water have same purpose, the control processor is configured to store the information on identification of the user and the information on discharged water, and the information on the object of discharged water. The user identification information may include, for example, identifying, by the mobile terminal, the cup identification information of the first cup, by which user the first cup is used, The user information inputted through the input menu (not shown) of the APP or automatically recorded in the mobile terminal can be automatically recognized. [Soo]

Regarding claim 6 Alfarra, Agon and Soo teach everything above (see claim 5). In addition Soo teaches wherein a time point at which the voice processor receives the voice command is a first time point, wherein a time point at which the control processor receives the information on the discharged water is a third time point, and wherein the control processor is configured to generate a second time point at which the water purification apparatus starts discharging the water based on an amount of discharged water corresponding to the information on the discharged water, and wherein the control processor is configured to match the information on discharged water to the information on identification of the user based on a time gap between the second time point and the first time point. may be a control input means, for example, a button type switch, and reference numeral 512 denotes display means for providing an optical indication related to the liquid weight data or the power supply state, Or an LCD for outputting a sound capacity as a number. In the drawing, LEDs are illustrated. [Soo]

Regarding claim 7 Alfarra, Agon and Soo teach everything above (see claim 6). In addition Soo teaches wherein the control processor is configured to match the information on identification of the user based on the time gap between the second time point and the first time point, and wherein the control processor is configured to convert, when the information on the object of the discharged water is not identical to the information on discharged water, the information on the object of the discharged water and store it. The user identification information may include, for example, identifying, by the mobile terminal, the cup identification information of the first cup, by which user the first cup is used, The user information inputted through the input menu (not shown) of the APP or automatically recorded in the mobile terminal can be automatically recognized. [Soo]


Regarding claim 9 Alfarra and Agon teach everything above (see claim 1). In addition Alfarra and Agon do not teach but Soo teaches wherein the control processor is configured to extract a cumulative amount of drank water per day based on the information on identification of the user and generate a message with respect to a notification of drinking of water, and provide the water purification apparatus or the voice processor with the generated message, and wherein the water purification apparatus is configured to output the message before the water is discharged. in the case where the liquid capacity management is performed mainly using the first cup, the mobile terminal automatically transmits a user guidance message (for example, liquid A voice capacity sufficient / shortage state guidance message) may be provided as video or audio output through a terminal screen or a speaker. [Soo]

Regarding claim 10 Alfarra and Agon teach everything above (see claim 3). In addition Alfarra and Agon do not teach but Soo teaches wherein the control processor is configured to generate a control command to control the discharge of the water of the water purification apparatus, based on any one of the information on identification of the user or the information on the object of the discharged water and transmit the generated control command to the water purification apparatus. The management server receives the cup identification information of the first cup and the user identification information of the user of the first cup from the mobile terminal having the communication mode with the specific first cup (SR1).To this end, the mobile terminal transmits a communication connection signal to the first cup in which the communication mode is started. [Soo]

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694